Beatty, C. J., concurring.
I concur in the judgment and in so much of the opinion of Justice Henshaw as deals with the exceptions to rulings of the superior court upon objections to evidence. I concur also in his conclusion that the fund in controversy is not sufficiently identified as the property of the plaintiffs. In respect to this matter, however, I base my conclusion upon grounds different in some respects from those stated in the principal opinion. If the findings of the superior court were in other respects supported by the evidence, the mere fact that at the death of the trustee a part of the stock in the drug store remained unpaid for would not, in my opinion, destroy the identification of the trust property. Assuming that the store and goodwill were purchased with money of the trustor; that the business was thereafter carried on by the trustee for the benefit of the plaintiffs at a profit; that the stock was kept replenished out of the receipts of the business; that profits were received and appropriated by the trustee to an amount exceeding all expenses of the trust —in such case it seems clear to my mind that the store and business at the death of the trustee were sufficiently earmarked as the property of the beneficiaries, despite the fact that considerable bills for stock on hand remained unpaid. This circumstance alone could not have furnished a ground for subjecting the fund to the claims of general creditors of the trustee, and, as to those creditors whose claims were on account of stock furnished to the store, they could be protected in this proceeding (to which they are parties) by preferred payment out of the fund, for they are creditors, not of *302the trustee—the agent, but of the beneficiaries—the principals.
But the trouble I find with the case is that there is no evidence to support several material findings attacked by the specifications. There is no evidence sufficient.to sustain the finding that the business was conducted at a profit; that the stock was replenished out of the receipts of the business, or that it paid the expenses of the trust, and for this reason I conclude that the stock on hand at the death of the trustee was not earmarked as the property of the plaintiffs.